Citation Nr: 1214890	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1942 to July 1944. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007, by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for service connection for dizzy spells.  

In October 2010, the Board remanded these issues to the RO, via the Appeals Management Center (AMC), and requested that the Veteran be provided a VA examination and the examiner be asked to determine whether he had a chronic disability manifested by dizziness, and, if so, to opine as to the etiology of such disability.  Although a VA examination was conducted, in May 2011 the Board found that there had not been substantial compliance with the October 2010 remand directives and remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the May 2011 remand, the Board directed that the Veteran's claims folder be returned to the individual who conducted the prior VA examination in November 2010, in order to obtain a supplemental medical opinion.  The record reflects that a supplemental VA opinion was provided in June 2011, however, a review of this VA examination report shows that there was not substantial compliance with the May 2011 remand directives.  Stegall v. West, supra.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, this appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for his chronic disability manifested by dizziness, and, to that end, he has posited several separate theories of entitlement.  He has alleged that his dizziness had an onset in service, that his dizziness is secondary to his service-connected hearing loss and/or tinnitus, and that his dizziness is secondary to the medication he takes for his service-connected disabilities.  In light of VA's duty to assist the Veteran, in the prior remands dated in October 2010 and May 2011, the Board requested VA examinations and opinions regarding these theories of entitlement.  38 U.S.C.A. § 5103A(d) (West 2002).

In the October 2010 remand, the Board noted that the February 2009 VA opinion did not address the Veteran's theory that his dizziness was secondary to medication for his service-connected disabilities, and did not acknowledge that two separate March 1944 service treatment records (STRs) noted complaints of "dizzy spells".  The Board concluded that the opinion offered in the February 2009 VA examination report was based, at least in part, on inaccurate factual data, and was inadequate, and that another examination to secure a medical opinion was necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Specifically, the October 2010 Board remand instructed the VA examiner to opine whether the Veteran's chronic ataxia was caused by his (1) service, (2) service-connected bilateral hearing loss, (3) service-connected tinnitus or (4) medications prescribed for his service-connected disabilities. 

In the May 2011 remand, the Board found that the VA examiner in November 2010 failed to follow the prior Remand order by not addressing the Veteran's claim under a theory of direct service connection, not addressing his assertions regarding his prescribed medications, and not addressing the matter of aggravation for the secondary service connection claims.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board determined that another remand was required. and instructed that the Veteran's VA claims folder be returned to the November 2010 VA examiner for a supplemental opinion as to the following:  (1) Is the Veteran's chronic ataxia causally related to his service?; (2) Is his chronic ataxia aggravated by his service-connected bilateral hearing loss and/or tinnitus?; and (3) Is his chronic ataxia caused by medications prescribed for service-connected disabilities?  

The record reflects that in June 2011, the Veteran underwent another VA examination and opinion, by the same VA examiner as in November 2010.  After reviewing the June 2011 VA examination report, however, the Board concludes that, while the VA examiner specifically listed the three parts of the supplemental opinion as requested by the Board in the May 2011 remand, the opinions rendered by the VA examiner are incomplete and inadequate.  While the VA examiner in June 2011 did address whether the Veteran's chronic ataxia was caused or worsened by medications prescribed for his service-connected disabilities, the VA examiner simply did not address whether the Veteran's chronic ataxia was causally related to his service, nor whether his chronic ataxia was aggravated (worsened) by his service-connected bilateral hearing loss and/or tinnitus.  The Board sees no way to proceed in adjudicating the Veteran's claim, in light of these deficiencies.  Thus, at this juncture, this matter must be returned to the VA examiner, or other qualified VA medical provider, for compliance with the remand orders.  The Board emphasizes that a claimant is entitled to secondary service connection when it is shown that a service-connected disability aggravates a nonservice-connected disability, and that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Have the Veteran's VA claims folder returned to the June 2011 VA examiner, or other qualified VA medical provider, for a supplemental opinion.  After a thorough review of the complete VA claims file, the VA examiner must specifically opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability):  

a. that the Veteran's chronic ataxia is causally related to his service?; and, 

b. that the Veteran's chronic ataxia is aggravated by his service-connected bilateral hearing loss and/or tinnitus? 

The examiner must explain the rationale for any opinion given.  If any opinion requested cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

2. Thereafter, review the claims folder and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

